Citation Nr: 1342560	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to TDIU.  

In February 2011, the Board remanded the case for additional development, to include scheduling a VA examination.  In June 2013, the Board remanded the case so that the Director of the Compensation and Pension Service (Director) could determine whether the Veteran was entitled to an award of TDIU under 38 C.F.R. § 4.16(b).  

The Appeals Management Center (AMC) did not refer the case to the Director, Compensation and Pension Service, as instructed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Rather, an administrative decision was made in September 2013 that was submitted by a Decision Review Officer and concurred in by an Appeals Coach at the AMC.  A supplemental statement of the case was prepared that curiously appeared to place evidentiary weight on the administrative decision.

Because the case was not referred to the Director, Compensation and Pension Service, another remand is required.

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).  The entire record should be provided to the Director, including evidence the Veteran submitted in October 2013.

2.  If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case and give the Veteran opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


